Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims
	In claim 14, change claim dependency from “claim 14” to - - claim 13 - -.
	This amendment is to correct the claim dependency of claim 14 as a claim can not depend from itself and claim 14 recites “the built-in screw”.  Claim 13 being the only claim reciting “a built-in screw” claim 14 seemingly should depend from claim 13.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 15 and the respective depending claims are considered to be allowable.  The instant invention requires structure and method of production of a device for making string art which requires specific structure and arrangement of protruding members arranged in predetermined pattern from the base frame’s surface.  The protruding members have a discrete upper/top diameter and discrete middle diameter; wherein the upper/top diameter holds a string and the middle diameter is configured to insert via a male connector and female connector of the base structure to an additional discrete base frame structure.  This structure and functionality of the base and its protruding members is not taught by the prior art.  There are various cited prior art documents teaching modular hand looms with protruding members and areas for male/female attachment to other base frames but they are not disclosed/taught as required by current claim limitations.  The claims are now considered to be in allowable condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732